DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 07/20/2020 and claims 1-15 are pending in the application, including independent claims 1 and 10.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 and 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 6, 10, 12, 13 and 14 is objected to because of the following informalities:  
in claim 3 of lines 6 the occurrence of "a function" should be amended to--- "the function"-----
in claim 6 of lines 4 the occurrence of "the guide information," should be amended to--- "the guide information."-----
in claim 10 of lines 13 the occurrence of "a user input" should be amended to--- "the user input "-----
in claim 10 of lines 19 the occurrence of "a specified state" should be amended to--- "the specified state"-----
in claim 12 of lines 4 the occurrence of "a user input" should be amended to--- "the user input"-----
in claim 13 of lines 7 the occurrence of "a function" should be amended to--- "the function"-----
in claim 14 of lines 2 the occurrence of "a display" should be amended to--- "the display"-----
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 16/959304 in view of Yoon et al. [hereinafter as Yoon], US 2015/0381798 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of co-pending application discloses An electronic device comprising: a wireless communication circuit configured to communicate with an external electronic device; and a processor, wherein the processor is configured to: pair the electronic device with the external electronic device by using the wireless communication circuit, obtain accessibility setting information of the external electronic device from the external electronic device, and set an the electronic device based on at least a piece of the obtained accessibility setting information.
	The co-pending application does not disclose transmit first information including information for setting the electronic device through the communication circuit to an external electronic device, output guide information through the output interface based on the first information.                          	                                	                                   	However, Yoon discloses transmit first information including information for setting the electronic device through the communication circuit to an external electronic device, output guide information through the output interface based on the first information (Fig.1A&5-7 [0201]-[0203], and Fig.1A-C&5-7 [0207]-[0208]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include transmit first information including information for setting the electronic device through the communication circuit to an external electronic device, output guide information through the output interface based on the first information as taught by Yoon is to be added in the co-pending application.                      	                    	Applicant's claim 1 merely narrow the scope of co-pending application claim 1 by adding the term “transmit first information including information for setting the electronic device through the communication circuit to an external electronic device, output guide information through the output interface based on the first information” to claim 1 of co-pending application.                                                         	                       	                   	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); 

Regarding claim 2, the co-pending application does not disclose the first information includes a plurality of items related to a function supported by the electronic device, wherein the second information includes information about at least one item selected from the plurality of items and wherein the guide information is related to a number of selected items.
	However, Yoon discloses the first information includes a plurality of items related to a function supported by the electronic device, wherein the second information includes information about at least one item selected from the plurality of items and wherein the guide information is related to a number of selected items (Fig.1A-C [0110], Fig.1A-C&5-7 [0203], Fig.1A-C&5-7 [0208], Fig.1A-C& 12a-e [0236]-[0238] and Fig.1A-C& 14a-b [0249]-[0250]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the first information includes a plurality of items related to a function supported by the electronic device, wherein the second information includes information about at least one item selected from the plurality of items and wherein the guide information is related to a number of selected items as taught by Yoon is to be added in the co-pending application.

Regarding claim 3, the co-pending application does not disclose pair the electronic device with the external electronic device when the number of selected at least one item 
	However, Yoon discloses pair the electronic device with the external electronic device when the number of selected at least one item is equal to a specified number included in the guide information, and output the selected at least one item through the output interface when the electronic device performs a function related to the selected at least one item (Fig.5&12a-e [0233]-[0240]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include pair the electronic device with the external electronic device when the number of selected at least one item is equal to a specified number included in the guide information, and output the selected at least one item through the output interface when the electronic device performs a function related to the selected at least one item as taught by Yoon is to be added in the co-pending application.

Regarding claim 4, the co-pending application does not disclose the selected at least one item corresponds to a menu added to an UI displayed on the display.
	However, Yoon discloses the selected at least one item corresponds to a menu added to an UI displayed on the display (Fig.5&12a-e [0233]-[0240]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the selected at least one item corresponds to a menu added to an UI displayed on the display as taught by Yoon is to be added in the co-pending application.

Regarding claim 5, the co-pending application does not disclose the second information includes context information indicating a user preference.
	However, Yoon discloses the second information includes context information indicating a user preference (Fig.1A-C&5 [0205] and Fig.1A-C&13a-b [0245]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the selected at least one item corresponds to a menu added to an UI displayed on the display as taught by Yoon is to be added in the co-pending application.

Regarding claim 6, the co-pending application does not disclose the processor is configured to display an image on the display or output a sound through the speaker based on the guide information.
	However, Yoon discloses the processor is configured to display an image on the display or output a sound through the speaker based on the guide information (Fig.1A-C [0087]-[0088]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the processor is configured to display an image on the display or output a sound through the speaker based on the guide information as taught by Yoon is to be added in the co-pending application.

Regarding claim 8, the co-pending application does not disclose the electronic device includes one among a television (TV), a refrigerator including a display, a speaker 
	However, Yoon discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1A-C&2-4 [0178]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device as taught by Yoon is to be added in the co-pending application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [hereinafter as Yoon], US 2015/0381798 A1 in view of Park et al. [hereinafter as Park], US 2016/0006864 A1.
Regarding claim 1, Yoon discloses wherein an electronic device (Fig.1A-C [046], a mobile terminal 100/electronic device; Fig.1&7 [0196]) comprising:
a communication circuit (Fig.1 [0046], a wireless communication unit 110/communication circuit);
an output interface (Fig.1A-C [0046], an output unit 150 and an interface unit 160 ); and
a processor operatively connected to the communication circuit and the output interface (Fig.1A-C [0046], a controller 180/processor operatively connected to the wireless communication unit 110/communication circuit and the output unit 150 and the interface unit 160/output interface),
wherein the processor (Fig.1A-C [0046], a controller 180/processor) is configured to:
transmit first information including information for setting the electronic device through the communication circuit to an external electronic device (Fig.1A&5-7 [0201]-[0203], transmitting a predetermined first infrared (IR) signal/first information including information for cancelling the screen lock/setting of the display unit 150 of the mobile terminal 100/electronic device through the wireless communication unit 110/ communication circuit to a multimedia device 500/external electronic device),
output guide information through the output interface based on the first information (Fig.1A-C&5-7 [0207]-[0208], output a first screen displaying/guide information through the output unit 150 and the interface unit 160/output interface/output interface based on the first IR signal/first information at S608),
receive second information including information for setting the electronic device to a specified state through the communication circuit (Fig.1A-C&12a-e [0235], the controller 180 of mobile terminal 100 is receiving a first signal corresponding to an input request of a touch pattern (i.e., second information including information) for setting the mobile terminal 100/electronic device to display a second screen 910/ specified state e.g., the second screen 910 includes a touch pattern input area 911 on which a whole area/4 divided areas of a screen of the display unit 151 displayed by virtually being divided through the wireless communication unit 110/communication circuit of the mobile terminal 100 and Fig.1A-C& 14a-b [0250]-[0251], receiving one or more of a video data information in a broadcast signal including icons of menus/contents (i.e., the second information) to a user interface (UI)/specified state corresponding to functions and applications used by specific user and Fig.1A-C&22a-e [0282], mobile terminal 100 is receiving a first signal including information (i.e., second information including information) for setting the mobile terminal 100/electronic device and Fig.1A&5-7 [0197], distinguishing the first user from a second user/specified state a user of the mobile terminal 100),
pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the electronic device to the specified state based on the second information (Fig.5&12a-e [0233]-[0240], the mobile terminal 100/electronic device is paired with the multimedia device/external electronic device to transceive/transmit and receive a promised data with each other when the received first signal corresponding to an input request of a touch pattern (i.e., second information including information) matched a second screen 910/specified condition e.g., the second screen 910 includes a touch pattern input area 911/in the guiding touch input information on which a whole area/4 divided areas of a screen of the display unit 151 displayed by virtually being divided based on the received first signal/second information and the mobile terminal 100/ electronic device is also paired with the multimedia device/external electronic device when an application for registering the mobile terminal 100 is executed/mapped/ matched to a specific user (e.g., first area 811 inputting a name of a user, second area 812 guiding a touch input, an area 821 guiding a predetermined touch pattern)/specified condition included in the guiding touch input information and displaying/setting the mobile terminal 100/electronic device to the screen displayed 911 and a confirm menu 912/specified state on which a whole area of a screen of the display unit 151 of the mobile terminal 100 is displayed by virtually being divided based on the received first signal/second information and Fig.5&13a-b [0246], the first touch input is matched with a password for paring the mobile terminal 100/electronic device and the multimedia device 500/external electronic device; [0274], the first touch input is matched with a password for setting and Fig.1A&22a-e [0283], the mobile terminal 100 is displaying/ setting a second screen/specified state based on the received first signal/second information).
	Even though Yoon discloses wherein pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the electronic device to the specified state based on the second information, in the same field of endeavor, Park teaches wherein pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the electronic device to the specified state based on the second information (Fig.7A-C&8A-B [0209]-[0212], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when the authentication code second information authenticated/matched one item 261 information e.g., LGTV_07 displayed on the area 257/specified condition included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0282]-[0285], setting the mobile terminal 1100/electronic device to the image display setting screen/specified state based on the authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Yoon incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to 

Regarding claim 2, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the first information includes a plurality of items related to a function supported by the electronic device (Fig.1A-C [0110], the first information includes a text or numerical value or a menu item which can be indicated or designated in various modes/plurality of items, a plurality of the display units 151 related to a function supported by the mobile device 100/electronic device and Fig.1A-C&5-7 [0203], the first information includes a control command and a first touch input related to a function and Fig.1A-C&5-7 [0208], the first information includes a first screen and a second screen displays/a plurality of items related to a function supported by the mobile device 100/electronic device and Fig.1A-C& 14a-b [0249]-[0250], icons of menus/ contents/plurality of items related to a function supported by the mobile device 100/ electronic device and Fig.1A-C [0057] plurality of items),
wherein the second information includes information about at least one item selected from the plurality of items (Fig.1A-C& 14a-b [0249]-[0251], the second information includes one or more of a video data information included in a broadcast signal selected from the icons of menus/contents/plurality of items used by the mobile device 100 /electronic device), and
wherein the guide information is related to a number of selected items (Fig.1A-C& 12a-e [0236]-[0238], the guide information is related to a number of selected menu/ items).


Regarding claim 3, Yoon and Park disclose all the elements of claim 2 as stated above wherein Yoon further discloses the processor is configured to:
pair the electronic device with the external electronic device when the number
of selected at least one item is equal to a specified number included in the guide
information, and output the selected at least one item through the output interface when the electronic device performs a function related to the selected at least one item (Fig.5&12a-e [0233]-[0240], the mobile terminal 100/electronic device is paired with the multimedia device/external electronic device when the confirm menu 912/ selected item is equal to a first area 811, second area 812, an area 821/specified number condition included in the guiding touch input information and display/ output the selected item by virtually being divided based on a confirm menu 912 the IR code second information when the mobile terminal 100/electronic device performs a function related to the selected at least one item). Additionally, Park discloses the processor is configured to: pair the electronic device with the external electronic device when the number of selected at least one item is equal to a specified number included in the guide information, and output the selected at least one item through the output interface when the electronic device performs a function related to the selected at least one item (Fig.10A-C &11A-C [0218]-[0219], the mobile terminal/electronic device is paired with the image display device 300/external electronic device when the number of selected content Watch Big application/ selected item is equal to the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115 and Fig.23A-D&24A-D [0282]-[0285], the mobile terminal 100/electronic device is paired with the image display device 300/external electronic device when the number of selected item is equal to the execution screen /specified condition included in the popup window 1262 user interface/guided touch input information display the selected at least one item on the display when the image display device 300/external electronic device performs a function related to the selected at least one item).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Yoon incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the server, respectively. Here, when a share icon 264 included in one item (e.g., 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Yoon incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 4, Yoon and Park disclose all the elements of claim 3 as stated above wherein Yoon further discloses the output interface includes a display (Fig.1A-C&12a-e [0234], the output interface includes a screen of the display), and
wherein the selected at least one item corresponds to a menu added to an UI
displayed on the display (Fig.5&12a-e [0233]- [0240], the selected item corresponds to the confirm menu added to the input of the touch pattern/UI displayed on the display).
Additionally, Park discloses the output interface includes a display (Fig.1&2A-B [0082], the output interface includes a screen of the display), and wherein the selected at least one item corresponds to a menu added to an UI displayed on the display (Fig.1&2A-B [0133]-[0134], the selected item corresponds to the menu added to the GUI input of the touch pattern/UI displayed on the display).

Regarding claim 5, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the second information includes context information indicating a user preference (Fig.1A-C&5 [0205], the second information
includes context information indicating a user preferred channel/user preference and Fig.1A-C&13a-b [0245], the second information includes context information indicating a channel most recently watched by the first user a list 1020 of preferred channels/ user preference and Fig.1A-C&5 [0164]-[0165], the second information includes context information includes one of more of media access control (MAC) address service set identification (SSID), RSSI, RSSP, RSSQ and channel information).

Regarding claim 6, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the output interface includes at least one of a display and a speaker (Fig.1A-C [0087]-[0088], the output interface includes at least one of a stereoscopic display and a speaker, a buzzer), and wherein the processor is configured to display an image on the display or output a sound through the speaker based on the guide information (Fig.1A-C [0087]-[0088], the processing unit/processor is configured to display an 3D image on the stereoscopic display or output a sound through the speaker and buzzer based on the guide information).

Regarding claim 7, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the processor is configured to: transmit the first information to the external electronic device through an external server (Fig.1A-C [0048], the controller 180/processor of the mobile terminal 100 is configured to: transmit the first information to the external electronic device through an external server and Fig.1A-C [0065], the controller 180/processor of the mobile terminal 100 is configured to transmit the first information to the external electronic device through an external server), and
allow the external electronic device to receive the second information through the external server (Fig.1A-C [0057], allow the TV external electronic device to receive the second information through the external server and Fig.1A-C [0061], allow the external electronic device to receive the second information through the external server; Fig.1A-C [0162]-[0163]).

Regarding claim 8, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1A-C&2-4 [0178], the electronic device includes one among a television (TV) a multimedia device, a digital broadcast receiver, a refrigerator including a display, a speaker capable of
interacting with a user and a vehicle capable of communicating with an external device).

Regarding claim 9, Yoon and Park disclose all the elements of claim 1 as stated above wherein Yoon further discloses the processor is configured to: receive a request for establishing a connection between the electronic device and the external electronic device through the communication circuit, transmit the first information to the external electronic device in response to the request (Fig.1A-C&12a-e [0235]-[0238], receive a request of a touch pattern for establishing a connection between the mobile terminal 100/electronic device and the external electronic device through the communication circuit, transmit the IR signal/first information to the multimedia device 500/ external electronic device in response to the request).

Regarding claim 10, Yoon discloses wherein an electronic device (Fig.5 [0179], a multimedia device 500/electronic device; Fig.5&7 [0196]) comprising:
a communication circuit (Fig.5 [0179], a receiving unit 510 and an external device interface unit 520/communication circuit);
an input interface (Fig.5 [0179], a user interface unit 570/input interface);
a display (Fig.5 [0179], a display unit 540); and
(Fig.5 [0179], a controller 580/processor operatively connected to the receiving unit 510 and an external device interface unit 520/communication circuit, the user interface unit 570/input interface and the display unit 540),
wherein the processor (Fig.5 [0179], a controller 580/processor) is configured to:
receive first information including information for setting an external electronic device through the communication circuit (Fig.5-7 [0201]-[0202]-[0203], receiving the first infrared (IR) signal/first information at S605 including information for turning on/ setting a mobile terminal 100/external electronic device through the receiving unit 510 and an external device interface unit 520/communication circuit),
display a guide user interface (UI) related to a user input by using the first information on the display (Fig.5-7 [0204]-[0206], output a screen displaying/guide user interface (UI) related to a first touch user input by using the first information on the display at S606),
receive guide information output from the external electronic device through the input interface, and a user input for setting the external electronic device to a specified state corresponding to the guide UI (Fig.5-7 [0201]-[0207], receiving first information on a control command and second information/guide user interface (UI) information of the first infrared (IR) signal at S604-S605 output from the mobile terminal 100/external electronic device through the user interface unit 570/input interface and the first touch user input for turning on/setting the mobile terminal 100/external electronic device and identifying the first user to a screen displayed/specified state corresponding to the guide UI),
(Fig.1A-C&12a-e [0235], transmitting a first signal corresponding to an input request of a touch pattern (i.e., second information) to the mobile terminal 100/electronic device through the receiving unit 510 and an external device interface unit 520/communication circuit of multimedia device 500 and Fig.1A-C& 14a-b [0250]-[0251], transmitting one or more of a video data information in a broadcast signal including icons of menus/contents (i.e., the second information) to the mobile terminal 100/electronic device corresponding to functions and applications used by specific user and Fig.1A-C&22a-e [0282], transmitting a first signal including information (i.e., second information including information) to the mobile terminal 100/electronic device),
pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the external electronic device to a specified state based on the second information (Fig.5&12a-e [0233]-[0240], pairing the multimedia device 500/electronic device with the mobile terminal 100/external electronic device to transceive/transmit and receive a promised data with each other when the received first signal corresponding to an input request of a touch pattern (i.e., second information including information) matched a second screen 910/specified condition e.g., the second screen 910 includes a touch pattern input area 911/in the guiding touch input information on which a whole area/4 divided areas of a screen of the display unit 151 displayed by virtually being divided based on the received first signal/second information and also pairing the multimedia device 500/electronic device with the mobile terminal 100/external electronic device when an application for registering the mobile terminal 100 is executed/mapped/ matched to a specific user (e.g., first area 811 inputting a name of a user, second area 812 guiding a touch input, an area 821 guiding a predetermined touch pattern)/ specified condition included in the guiding touch input information and displaying/setting the mobile terminal 100/external electronic device to the screen displayed 911 and a confirm menu 912/specified state on which a whole area of a screen of the display unit 151 of the mobile terminal 100/external electronic device is displayed by virtually being divided based on pairing the multimedia device 500/electronic device with the mobile terminal 100/external electronic device and Fig.5&13a-b [0246], the first touch input is matched with a password for paring the multimedia device 500/electronic device and the mobile terminal 100/external electronic device; [0274], the first touch input is matched with a password for setting and Fig.1A&22a-e [0283], the mobile terminal 100/ external electronic device is displaying/setting a second screen/ specified state based on the received first signal/second information).
	Even though Yoon discloses wherein pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the external electronic device to a specified state based on the second information, in the same field of endeavor, Park teaches wherein pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the external electronic device to a specified state based on the second information (Fig.7A-C&8A-B [0209]-[0212], pairing the image display device 300 /electronic device with the mobile terminal 100/external electronic device when the authentication code second information authenticated/matched one item 261 information e.g., LGTV_07 displayed on the area 257/specified condition included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0282]-[0285], setting the mobile terminal 1100/external electronic device to the image display setting screen/specified state based on the authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Yoon incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to 

Regarding claim 11, Yoon and Park disclose all the elements of claim 10 as stated above wherein Yoon further discloses the first information includes a plurality of items related to a function supported by the electronic device (Fig.1A-C [0110], the first information includes a text or numerical value or a menu item which can be indicated or designated in various modes/plurality of items and Fig.1A-C&5-7 [0203], the first information includes a control command and a first touch input related to a function/a plurality of items related to a function supported by the multimedia device 500/electronic device and Fig.1A-C&5-7 [0208], the first information includes a first screen and a second screen displays/a plurality of items related to a function supported by the multimedia device 500/electronic device and Fig.1A-C& 14a-b [0249]-[0250], icons of menus/contents/plurality of items related to a function supported by the multimedia device 500/electronic device and Fig.1A-C [0057] plurality of items), wherein the second information includes information about at least one item selected from the plurality of items (Fig.1A-C& 14a-b [0249]-[0251], the second information includes one or more of a video data information included in a broadcast signal selected from the icons of menus/contents/plurality of items used by the multimedia device 500/electronic device), and
wherein the guide information is related to a number of selected items (Fig.1A-C& 12a-e [0236]-[0238], the guide information is related to a number of selected menu/ items).

Regarding claim 12, Yoon and Park disclose all the elements of claim 11 as stated above wherein Yoon further discloses the processor is configured to: display the UI including the plurality of items on the display (Fig.1A-C&12a-e [0234], the output interface/display the UI includes a screen of the display), and receive a user input for selecting at least one of the plurality of items through the input interface (Fig.5&12a-e [0233]-[0240], the selected item corresponds to the confirm menu added to the input of the touch pattern/UI displayed on the display the multimedia device 500/electronic device is receiving a user touch input for selecting a confirm menu 912 of the plurality of points/items through the receiving unit  510 and external device interface unit 520).

Regarding claim 13, Yoon and Park disclose all the elements of claim 11 as stated above wherein Yoon further discloses the processor is configured to: establish a connection between the electronic device and the external electronic device when a number of selected at least one item is equal to a specified number included in the guide information, and display the selected at least one item on the display when the external electronic device performs a function related to the selected at least one item (Fig.5&12a-e [0233]-[0240], the multimedia device 500/electronic device is paired (i.e., established a connection) with the mobile terminal 100/ external electronic device when the confirm menu 912/ selected item is equal to a first area 811, second area 812, an area 821/specified number condition included in the guiding touch input information and display/ output the selected item by virtually being divided based on a confirm menu 912 second information when the mobile terminal 100/ external electronic device performs a function related to the selected at least one item). Additionally, Park discloses the processor is configured to: establish a connection between the electronic device and the external electronic device when a number of selected at least one item is equal to a specified number included in the guide information, and display the selected at least one item on the display when the external electronic device performs a function related to the selected at least one item (Fig.10A-C &11A-C [0218]-[0219], the image display device 300/electronic device is paired with the mobile terminal 100/external electronic device when the number of selected content Watch Big application/ selected item is equal to the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115 and Fig.23A-D&24A-D [0282]-[0285], the image display device 300/electronic device is paired with the mobile terminal 100/external electronic device when the number of selected item is equal to the execution screen /specified condition included in the popup window 1262 user interface/guided touch input information display the selected at least one item on the display when the mobile terminal 100/external electronic device performs a function related to the selected at least one item).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Yoon incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed
on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Yoon incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 14, Yoon and Park disclose all the elements of claim 13 as stated above wherein Yoon further discloses the selected at least one item corresponds to a menu added to an UI displayed on a display of the external electronic device (Fig.5&12a-e [0233]-[0240], the selected item corresponds to the confirm menu added to the input of the touch pattern/UI displayed on the display). Additionally, Park discloses the selected at least one item corresponds to a menu added to an UI displayed on a display of the external electronic device (Fig.1&2A-B [0133]-[0134], the selected item corresponds to the menu added to the GUI input of the touch pattern/UI displayed on the display).

Regarding claim 15, Yoon and Park disclose all the elements of claim 10 as stated above wherein Yoon further discloses the second information includes context information indicating a user preference (Fig.1A-C&5 [0205], the second information
includes context information indicating a user preferred channel/ user preference and Fig.1A-C&13a-b [0245], the second information includes context information indicating a channel most recently watched by the first user a list 1020 of preferred channels/ user preference and Fig.1A-C&5 [0164]-[0165], the second information includes context information includes one of more of media access control (MAC) address service set identification (SSID), RSSI, RSSP, RSSQ and channel information).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S Patent No.: US 9467119 B2) teaches Multi-mode Pointing Device and Method for Operating a Multi-mode Pointing Device. 

Preston et al. (Pub. No.: US 2013/0029596 A1) teaches Pairing Devices using Data Exchanged in an Out-of-Band Channel.

Barkelew (U.S Patent No.: US 8438423 B2) teaches Invalid Setup Recovery.

Tasker et al. (Pub. No.: US 2013/0065637 A1) teaches Wireless Cell Phone Headset Relay. 

Allen et al. (Pub. No.: US 2014/0325561 A1) teaches Effortless Linking and Viewing for Cloud-Based Sharing of Media on Remote Viewing Devices and a System Thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414